DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-16 directed to a method non-elected without traverse and does not include all the subject matter of an allowed claim.  Accordingly, claims 11-16 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed. The remarks mailed 12/20/2021 have been considered and are persuasive. Regarding claim 1, the prior art does not teach or fairly suggest a method of analyzing a well cement slurry mixing system with the combination of the mixer for mixing dry cement blend with mix water, a measurement device with the data processing apparatus and the use of static or dynamic light scattering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANSHU BHATIA/Primary Examiner, Art Unit 1774